DETAILED ACTION
Claims 1-15 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,314,234. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined below.

App. No. 17/725,181
U.S. Patent No. 11,314,234
1. A substrate processing apparatus, comprising:
1. A substrate processing apparatus, comprising:
a load port on which a plurality of storage containers including a first storage container and a second storage container are mounted, each of the plurality of storage containers storing a plurality of substrates;
a load port on which a plurality of storage containers including a first storage container and a second storage container that is subsequent to the first storage container are mounted, each storage container of the plurality of storage containers storing a plurality of substrates;
a plurality of process chambers each configured to be capable of accommodating at least one of the plurality of substrates transferred from at least one of the plurality of storage containers;
a plurality of process chambers configured to be capable of accommodating the plurality of substrates transferred from each of the plurality of storage containers;
a transfer part configured to transfer the at least one of the plurality of substrates stored in the at least one of the plurality of storage containers to at least one of the plurality of process chambers;
a transfer part configured to transfer the plurality of substrates stored in each of the plurality of storage containers to each of the plurality of process chambers;
a memory configured to store data tables for the plurality of process chambers, each of the data tables including first count data;
a memory configured to store data tables for the plurality of process chambers, each of the data tables including first count data;
an operation part configured to, when a plurality of substrates in the first storage container is transferred from the first storage container to the plurality of process chambers in a predetermined order and a predetermined process is performed in the plurality of process chambers in a state in which no substrate is present in a first process chamber among the plurality of process chambers, count first count data of a data table for the first process chamber; and
an operation part configured to, when a plurality of substrates in the first storage container is transferred from the first storage container to the plurality of process chambers in a predetermined order and a predetermined process is performed in the plurality of process chambers in a state in which no substrate is present in a first process chamber among the plurality of process chambers, count first count data of a data table for the first process chamber; and
a controller configured to:
a controller configured to:
assign first transfer flag data to a data table for a process chamber having largest first count data among the data tables for the plurality of process chambers; and
assign first transfer flag data to a data table for a process chamber having largest first count data among the data tables for the plurality of process chambers; and
when a plurality of substrates in the second storage container is transferred from the second storage container, control the transfer part based on the first transfer flag data such that transferring the plurality of substrates in the second storage container is performed, in the predetermined order, from a process chamber, which is different from the process chamber having the largest first count data in the predetermined order.
when a plurality of substrates in the second storage container is transferred from the second storage container, control the transfer part based on the first transfer flag data such that transferring the plurality of substrates in the second storage container is performed, in the predetermined order, from a process chamber, which is subsequent to the process chamber having the largest first count data in the predetermined order.
2. The apparatus of claim 1, wherein the operation part is further configured to, when the predetermined process is performed in a state in which any substrate is present in a second process chamber among the plurality of process chambers, count second count data of a data table for the second process chamber, and
2. The apparatus of claim 1, wherein the operation part is further configured to, when the predetermined process is performed in a state in which any substrate is present in a second process chamber among the plurality of process chambers, count second count data of a data table for the second process chamber, and
wherein the controller is further configured to:
wherein the controller is further configured to:
assign second transfer flag data to a data table for a process chamber that is different from a process chamber, whose data table has largest second count data among the data tables for the plurality of process chambers, in the predetermined order, and
assign second transfer flag data to a data table for a process chamber that is subsequent to a process chamber, whose data table has largest second count data among the data tables for the plurality of process chambers, in the predetermined order, and
when the plurality of substrates is transferred from the second storage container, control the transfer part based on the second transfer flag data such that transferring the plurality of substrates in the second storage container is performed, in the predetermined order, from the process chamber different from the process chamber whose data table has the largest second count data.
when the plurality of substrates is transferred from the second storage container, control the transfer part based on the second transfer flag data such that transferring the plurality of substrates in the second storage container is performed, in the predetermined order, from the process chamber subsequent to the process chamber whose data table has the largest second count data.
3. The apparatus of claim 2, wherein the memory is further configured to store a film thickness table in which film thickness data of each part within the process chamber is recorded, and
3. The apparatus of claim 2, wherein the memory is further configured to store a film thickness table in which film thickness data of each part within the process chamber is recorded, and
wherein the controller is further configured to control the operation part so as to select one of the first transfer flag data and the second transfer flag data based on the film thickness data of the film thickness table.
the controller is further configured to control the operation part so as to select one of the first transfer flag data and the second transfer flag data based on the film thickness data of the film thickness table.
4. The apparatus of claim 3, wherein the film thickness table has film thickness data of a substrate support for supporting the substrate, and
4. The apparatus of claim 3, wherein the film thickness table has film thickness data of a substrate support for supporting the substrate, and
wherein the controller is further configured to select the first transfer flag data when the film thickness data of the substrate support exceeds a first specified value.
the controller is further configured to select the first transfer flag data when the film thickness data of the substrate support exceeds a first specified value.
5. The apparatus of claim 3, wherein the film thickness table has film thickness data of a process chamber wall surface, and
5. The apparatus of claim 3, wherein the film thickness table has film thickness data of a process chamber wall surface, and
wherein the controller is further configured to select the second transfer flag data when the film thickness data of the process chamber wall surface exceeds a second specified value.
the controller is further configured to select the second transfer flag data when the film thickness data of the process chamber wall surface exceeds a second specified value.
6. A method of manufacturing a semiconductor device, comprising:
6. A method of manufacturing a semiconductor device, comprising:
mounting a plurality of storage containers including a first storage container and a second storage container on a load port, each of the plurality of storage containers storing a plurality of substrates;
mounting a plurality of storage containers including a first storage container and a second storage container that is subsequent to the first storage container on a load port, each storage container of the plurality of storage containers storing a plurality of substrates;
transferring at least one of the plurality of substrates from at least one of the plurality of storage containers to at least one of a plurality of process chambers each configured to be capable of accommodating the at least one of the plurality of substrates in a predetermined order;
transferring the plurality of substrates from each of the plurality of storage containers to a plurality of process chambers configured to be capable of accommodating the plurality of substrates in a predetermined order;
performing a process in each of the process chambers;
performing a process in each of the process chambers;
storing data tables for the plurality of process chambers, each of the data tables including first count data;
storing data tables for the plurality of process chambers, each of the data tables including first count data;
counting, when a plurality of substrates in the first storage container is transferred from the first storage container to the plurality of process chambers in the predetermined order and the process is performed in the plurality of process chambers in a state in which no substrate is present in a first process chamber among the plurality of process chambers in the act of performing the process, first count data of a data table for the first process chamber;
counting, when a plurality of substrates in the first storage container is transferred from the first storage container to the plurality of process chambers in the predetermined order and the process is performed in the plurality of process chambers in a state in which no substrate is present in a first process chamber among the plurality of process chambers in the act of performing the process, first count data of a data table for the first process chamber;
assigning first transfer flag data to a data table for a process chamber having largest first count data among the data tables for the plurality of process chambers; and
assigning first transfer flag data to a data table for a process chamber having largest first count data among the data tables for the plurality of process chambers; and
transferring a plurality of substrates in the second storage container from the second storage container based on the first transfer flag data such that transferring the plurality of substrates in the second storage container is performed, in the predetermined order, from a process chamber, which is different from the process chamber having the largest first count data in the predetermined order.
transferring a plurality of substrates in the second storage container from the second storage container based on the first transfer flag data such that transferring the plurality of substrates in the second storage container is performed, in the predetermined order, from a process chamber, which is subsequent to the process chamber having the largest first count data in the predetermined order.
7. The method of claim 6, further comprising:
7. The method of claim 6, further comprising:
counting, when the process is performed in a state in which any substrate is present in a second process chamber among the plurality of process chambers, second count data of a data table for the second process chamber;
counting, when the process is performed in a state in which any substrate is present in a second process chamber among the plurality of process chambers, second count data of a data table for the second process chamber;
assigning second transfer flag data to a data table for a process chamber that is different from a process chamber whose data table has largest second count data among the data tables for the plurality of process chambers in the predetermined order; and
assigning second transfer flag data to a data table for a process chamber that is subsequent to a process chamber whose data table has largest second count data among the data tables for the plurality of process chambers in the predetermined order; and
transferring the plurality of substrates from the second storage container based on the second transfer flag data such that transferring the plurality of substrates in the second storage container is performed, in the predetermined order, from the process chamber different from the process chamber whose data table has the largest second count data.
transferring the plurality of substrates from the second storage container of based on the second transfer flag data such that transferring the plurality of substrates in the second storage container is performed, in the predetermined order, from the process chamber subsequent to the process chamber whose data table has the largest second count data.
8. The method of claim 7, further comprising selecting one of the first transfer flag data and the second transfer flag data based on data of a film thickness table.
8. The method of claim 7, further comprising selecting one of the first transfer flag data and the second transfer flag data based on data of a film thickness table.
9. The method of claim 8, wherein the film thickness table has film thickness data of a substrate support for supporting the substrate, and the method further comprises:
9. The method of claim 8, wherein the film thickness table has film thickness data of a substrate support for supporting the substrate, and the method further comprises:
selecting the first transfer flag data when the film thickness data of the substrate support exceeds a first specified value.
selecting the first transfer flag data when the film thickness data of the substrate support exceeds a first specified value.
10. The method of claim 8, wherein the film thickness table has film thickness data of a process chamber wall surface, and the method further comprising:
10. The method of claim 8, wherein the film thickness table has film thickness data of a process chamber wall surface, and the method further comprising:
selecting the second transfer flag data when the film thickness data of the process chamber wall surface exceeds a second specified value.
selecting the second transfer flag data when the film thickness data of the process chamber wall surface exceeds a second specified value.
11. A non-transitory computer-readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform a step comprising:
11. A non-transitory computer-readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform a step comprising:
mounting a plurality of storage containers including a first storage container and a second storage container on a load port, each of the plurality of storage containers storing a plurality of substrates;
mounting a plurality of storage containers including a first storage container and a second storage container that is subsequent to the first storage container on a load port, each storage container of the plurality of storage containers storing a plurality of substrates;
transferring at least one of the plurality of substrates from at least one of the plurality of storage containers to at least one of a plurality of process chambers each configured to be capable of accommodating the at least one of the plurality of substrates in a predetermined order;
transferring the plurality of substrates from each of the plurality of storage containers to a plurality of process chambers configured to be capable of accommodating the plurality of substrates in a predetermined order;
performing a process in each of the process chambers;
performing a process in each of the process chambers;
storing data tables for the plurality of process chambers, each of the data tables including first count data;
storing data tables for the plurality of process chambers, each of the data tables including first count data;
counting, when a plurality of substrates in the first storage container is transferred from the first storage container to the plurality of process chambers in the predetermined order and the process is performed in the plurality of process chambers in a state in which no substrate is present in a first process chamber among the plurality of process chambers in the act of performing the process, first count data of a data table for the first process chamber;
counting, when a plurality of substrates in the first storage container is transferred from the first storage container to the plurality of process chambers in the predetermined order and the process is performed in the plurality of process chambers in a state in which no substrate is present in a first process chamber among the plurality of process chambers in the act of performing the process, first count data of a data table for the first process chamber;
assigning first transfer flag data to a data table for a process chamber having largest first count data among the data tables for the plurality of process chambers; and
assigning first transfer flag data to a data table for a process chamber having largest first count data among the data tables for the plurality of process chambers; and
transferring a plurality of substrates in the second storage container from the second storage container based on the first transfer flag data such that transferring the plurality of substrates in the second storage container is performed, in the predetermined order, from a process chamber, which is different from the process chamber having the largest first count data in the predetermined order.
transferring a plurality of substrates in the second storage container from the second storage container based on the first transfer flag data such that transferring the plurality of substrates in the second storage container is performed, in the predetermined order, from a process chamber, which is subsequent to the process chamber having the largest first count data in the predetermined order.
12. The recording medium of claim 11, wherein the process further comprises:
12. The recording medium of claim 11, wherein the process further comprises:
counting, when the process is performed in a state in which any substrate is present in a second process chamber among the plurality of process chambers, second count data of a data table for the second process chamber;
counting, when the process is performed in a state in which any substrate is present in a second process chamber among the plurality of process chambers, second count data of a data table for the second process chamber;
assigning second transfer flag data to a data table for a process chamber that is different from a process chamber whose data table has largest second count data among the data tables for the plurality of process chambers in the predetermined order; and
assigning second transfer flag data to a data table for a process chamber that is subsequent to a process chamber whose data table has largest second count data among the data tables for the plurality of process chambers in the predetermined order; and
transferring the plurality of substrates from the second storage container based on the second transfer flag data such that transferring the plurality of substrates in the second storage container is performed, in the predetermined order, from the process chamber different from the process chamber whose data table has the largest second count data.
transferring the plurality of substrates from the second storage container based on the second transfer flag data such that transferring the plurality of substrates in the second storage container is performed, in the predetermined order, from the process chamber subsequent to the process chamber whose data table has the largest second count data.
13. The recording medium of claim 12, wherein the process further comprises selecting one of the first transfer flag data and the second transfer flag data based on data of a film thickness table.
13. The recording medium of claim 12, wherein the process further comprises selecting one of the first transfer flag data and the second transfer flag data based on data of a film thickness table.
14. The recording medium of claim 13, wherein the film thickness table has film thickness data of a substrate support for supporting the substrate, and
14. The recording medium of claim 13, wherein the film thickness table has film thickness data of a substrate support for supporting the substrate, and
wherein the process further comprises selecting the first transfer flag data when the film thickness data of the substrate support exceeds a first specified value.
wherein the process further comprises selecting the first transfer flag data when the film thickness data of the substrate support exceeds a first specified value.
15. The recording medium of claim 13, wherein the film thickness table has film thickness data of a process chamber wall surface, and
15. The recording medium of claim 13, wherein the film thickness table has film thickness data of a process chamber wall surface, and
wherein the process further comprises selecting the second transfer flag data when the film thickness data of the process chamber wall surface exceeds a second specified value.
wherein the process further comprises selecting the second transfer flag data when the film thickness data of the process chamber wall surface exceeds a second specified value.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116